ALLOWANCE
Drawings
The drawings received on 04/05/2022 are accepted.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brian M. Rosenberg on 07/12/2022.
Amend claims as follows:
Claim 1 	(Currently Amended): A combustion staging system for fuel injectors of a multi-stage combustor of a gas turbine engine, the combustion staging system including:
a plurality of the fuel injectors, each of the fuel injectors  the fuel injectors having a respective pilot stage and a mains stage
a splitting unit (FSU) which, to perform staging control of the combustor, receives a metered fuel flow and, for the pilot stage and the mains stage operation, controllably splits the stage of the each of the fuel injectors and a mains flow for injecting at the mainsstage of the each of the fuel injectors, and for pilot stage-only operation, controllably splits the stage of a first portion (Pilot 1) of the each of the fuel injectors and a second part of the pilot flow for injecting at the pilot stage of a second portion (Pilot 2) of the each of the fuel injectors; and
a pilot fuel manifold (Pilot) and a mains (Mains) fuel manifold, wherein the pilot fuel manifold and the mains fuel manifold distribute respective fuel flows from the splitting unit (FSU) to the plurality of the fuel injectors;
wherein the each of the fuel injectors has a respective first solenoid valve which is movable between (1) the  of the plurality of the fuel injectors, and (ii) the pilot and mains stage operation position which opens a path from the mains fuel manifold to the mains stage of the plurality of the fuel injector
wherein the system further includes additional solenoid valve the each of the fuel injectors during the pilot stage-only operation the pilot fuel manifold is shut off from the of the plurality of the fuel injectors, and a path is opened from the mains fuel manifold to the  of the plurality of the fuel injectors, and (ii) for the each of the fuel injectors during the pilot and mains stage operation a path is opened from the pilot fuel manifold to the  of the plurality of the fuel injectors, and the mains fuel manifold is shut off from the  of the plurality of the fuel injectors; wherein 
the each of the fuel injectors has a path from the pilot fuel manifold to the  of the plurality of the fuel injectors; and
wherein the splitting unit is operable to direct the first part of the pilot flow into the mains fuel manifold and the second part of the pilot flow into the pilot fuel manifold for the pilot stage-only operation, and is operable to direct the pilot flow into the pilot fuel manifold and the mains flow into the mains fuel manifold for the pilot and mains stage operation. 
Claim 2 	(Currently Amended): The combustion staging system of claim 1, wherein:
the  first solenoid valve of the each of the fuel injectors comprises a four-way solenoid valve which is movable between (1) the pilot stage-only operation position which shuts off the pilot fuel manifold from the pilot stage of the fuel the plurality of the fuel injectors (Port 3 closed), opens a path from the mains fuel manifold to the pilot stage of the plurality of the fuel injectors (Port 2 open), and shuts off the mains fuel manifold from the mains stage of the plurality of the fuel injectors (Port 1 closed), and (ii) the pilot and mains stage operation position which opens a path from the pilot fuel manifold to the pilot stage of the plurality of the fuel injectors (Port 3 open), shuts off the mains fuel manifold from the pilot stage of the plurality of the fuel injectors (Port 2 closed), and opens the path from the mains fuel manifold to the mains stage of the plurality of the fuel injectors (Port 1 open); and
each of the first solenoid valves of the second portion of the each of the plurality of the fuel injectors is a two-way solenoid valve. 
Claim 5 	(Currently Amended): The combustion staging system of claim 1, further including a flow measuring device, wherein the flow measuring device measures the fuel flow sent from the splitting unit (FSU) to the mains fuel manifold, and a themeasured from the flow measuring device is used by the splitting unit to control 
Claim 6 	(Currently Amended): The combustion staging system of claim 1, wherein the splitting unit (FSU) varies  the pilot stage-only operation.
 Claim 7	 (Currently Amended): The combustion staging system of claim 1, wherein the first solenoid valves are operable to perform circumferential staging of the mains stages of the plurality of the fuel injectors. 
Claim 8 	(Currently Amended): A gas turbine engine for an aircraft comprising: the plurality of the fuel injectors of the multi-stage combustor according to claim 1. 
Allowable Subject Matter
Claims 1, 2 and 5-10 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/Primary Examiner, Art Unit 3741